 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9   PHILADELPHIA INDEMNITY
     INSURANCE COMPANY,                                     Case No. 2:18-cv-00664-MJP
10
                                           Plaintiff,
11                                                          ORDER GRANTING SEATTLE
              v.                                            DRUG AND NARCOTIC CENTER,
12                                                          INC. AND ASPEN INSURANCE U.K.
     SEATTLE DRUG AND NARCOTIC                              LIMITED’S MOTION TO SEAL
13   CENTER, INC.; ASPEN INSURANCE U.K.
     LIMITED; and M.H., as guardian for her
14   minor daughter, J.M.A.,
15                                     Defendants.
16

17            This matter comes before the Court on Seattle Drug and Narcotic Center, Inc. and Aspen

18   Insurance U.K. Limited’s unopposed motion to seal. The Court has reviewed the motion, as well

19   as the documents proposed to be filed under seal and the remainder of the filings in the court
20   docket, including but not limited to the following:
21
              1.        Seattle Drug and Narcotic Center, Inc. and Aspen Insurance U.K. Limited’s
22
                        unopposed motion to seal;
23
              2.        Response brief, if any; and
24

25            3.        Reply brief, if any.

26            Therefore, being fully advised, the Court FINDS compelling reasons support the request

27   to seal the private medical information related to the underlying sex abuse claims in this case and

     ORDER GRANTING SEADRUNAR AND ASPEN’S MOTION TO SEAL
     (Case No. 2:18-cv-00664-MJP) - 1
     131979.0001/7481203.1
 1   that Seattle Drug and Narcotic Center, Inc. and Aspen Insurance U.K. Limited have minimized
 2   the number of documents to be filed under seal. On the facts of this case, the need to protect
 3
     medical privacy qualifies as a compelling reason to protect medical records and to file them under
 4
     seal. Accordingly, the Court GRANTS the motion to seal in its entirety and further ORDERS as
 5
     follows:
 6

 7            1.        Exhibits F, G, and O to the declaration of David Schoeggl shall be maintained

 8                      under seal.

 9            2.        The unredacted version of Seattle Drug and Narcotic Center, Inc. and Aspen
10                      Insurance U.K. Limited’s motion for partial summary judgment shall be
11
                        maintained under seal. Consistent with Local Civil Rule 5(g)(5), Seattle Drug and
12
                        Narcotic Center, Inc. and Aspen Insurance U.K. Limited have filed a redacted
13
                        version of their motion in the public court docket, which redacts the private
14

15                      information from the motion.

16            IT IS SO ORDERED.

17            DATED this _4th_ day of _December_, 2018.
18
19

20                                                           A
                                                             The Honorable Marsha J. Pechman
21
                                                             United States Senior District Court Judge
22

23

24

25

26

27

     ORDER GRANTING SEADRUNAR AND ASPEN’S MOTION TO SEAL
     (Case No. 2:18-cv-00664-MJP) - 2
     131979.0001/7481203.1
 1                                  CERTIFICATE OF SERVICE
 2            The undersigned certifies under penalty of perjury under the laws of the State of

 3   Washington and the United States that on the 15th day of November, 2018, the document

 4   attached hereto was presented to the Clerk of the Court for filing and uploading to the CM/ECF

 5   system. In accordance with their ECF registration agreement and the Court’s rules, the Clerk of

 6   the Court will send e-mail notification of such filing to all CM/ECF participants.

 7
      Attorneys for Plaintiff Philadelphia Indemnity Attorneys for Defendants M.H. and J.M.A.:
 8    Insurance Company:
                                                     Darrell L. Cochran, WSBA No. 22851
 9                                                   Kevin M. Hastings, WSBA No. 42316
      Paul M. Rosner, WSBA No. 37146                 Pfau Cochran Vertetis Amala PLLC
10    Jennifer P. Dinning, WSBA No. 38236            911 Pacific Avenue, Suite 200
      Sara Davenport, WSBA No. 45269                 Tacoma, WA 98402
11    Soha & Lang, P.S.                              darrell@pcvalaw.com
      1325 Fourth Avenue, Suite 2000                 kevin@pcvalaw.com
12    Seattle, WA 98101-2570
      rosner@sohalang.com
13    dinning@sohalang.com
      davenport@sohalang.com
14

15

16            DATED this 15th day of November, 2018, at Seattle, Washington..

17
                                                  s/ Lou Rosenkranz
18                                                Lou Rosenkranz, Legal Assistant

19

20

21

22

23

24

25

26

27

     ORDER GRANTING SEADRUNAR AND ASPEN’S MOTION TO SEAL
     (Case No. 2:18-cv-00664-MJP) - 3
     131979.0001/7481203.1
